DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,526,156. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to recloser systems having wireless sensors, with differences between the two claim groups being only minor variations in recited scope that are not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into full consideration. Instant claim 1 recites a recloser for protecting a high-risk zone of an electric power delivery system, comprising: a switching device in electrical communication with the electric power delivery system for selectively opening and closing; an intelligent electronic device (IED) in communication with the switching device and the electric power delivery system, comprising: an output for sending control signals to the switching device; an input for receiving electric signals from the electric power delivery system; an input for receiving a fault indication signal wirelessly transmitted from a wireless sensor in electrical communication with a portion of the electric power delivery system, the fault indication signal corresponding to an electrical condition of the high-risk zone; a memory; a processor operatively coupled to the memory, configured to: acquire the electric signals; determine a fault condition using the electric signals; signal the switching device to trip open upon determination of the fault condition; acquire the fault indication signal from the wireless sensor; enable a reclose . 
The device of claims 1-24 of the patent only differs in not using terminology that defines a part of the power delivery system to be a “high risk zone”, but it is known in the art that reclosers are often used to protect areas of a network where trees of other intermittent fault hazards have a high likelihood of occurring and such areas could be said to be high risk zones. It is also important to note that both the prior patent and the instant claims include the important feature of the power delivery system having an intelligent electronic device (IED) and the inclusion of that more remarkable feature supports many of the other features being conventional practice in the art, by way of comparison.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
March 25, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836